Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered November 14, 1995, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
By failing to object, or by making a generalized objection and seeking no further relief after the court provided a curative instruction, defendant failed to preserve his claim that testimony about radio runs constituted impermissible hearsay and we decline to review it in the interest of justice. Were we to review defendant’s claim, we would find it without merit *205since the testimony completed the narrative and provided relevant background information explaining police actions (see, People v Li, 238 AD2d 277; People v Rivera, 223 AD2d 476, lv denied 88 NY2d 852).
Concur — Milonas, J. P., Rubin, Tom and Mazzarelli, JJ.